*159It is hereby ordered and adjudged that the order of the public utilities commission be, and the same is hereby, reversed. Four members of the court concur in this judgment. But inasmuch as the judges who. concur are not agreed upon the grounds of reversal, no authoritative opinion setting forth the reasons of the judgment is filed in the case. The views of individual judges may, however, be stated in separate' opinions.

Order reversed.

Marshall, C. J., Johnson, Hough and Wanamaker, JJ., concur.